A. J. WALKER, C. J.
This case must be tried upon the transcript returned to this court in obedience to the cer-tiorari, which is conformable to the rule in the dimensions of the paper, and in the mode of its preparation. It is not tried upon the transcript first returned to this court, which is not in any way conformable to the rule, and which was rejected. It is proper to remark, however, that if the matter which seems to have been improperly copied in the bill of exceptions in the first transcript, be excluded from consideration, it would not materially differ in its contents from that retened in obedience to the certiorari.
[1.] The court below ruled, that certain annual, or partial settlements, made by the guardian, were conclusive. Waiving the question of the reusability of this ruling as presented, we can not pronounce it erroneous. We have not those partial or annual settlements before us, and we can not see that they were made without notice, or the appointment of a guardian ad litem; and weeannot tell at what time those settlements were made. If they were made during the interval between the passage of the acts of 1843 and 1850, in reference to the effect of such settlements, and the legal notice was given, and a guardian ad litem was appointed, they were conclusive, as ruled by the court below. — Duke’s Adm’r v. Duke’s Distributees, 26 Ala. 673. Being uninformed on the subject, we can not intend that there was a want of notice, or of the appointment of a guardian ad litem, or that the settlements were not had *706within tbe interval above stated; but must presume the contrary. We can not impute errar to the court, which does not affirmatively appear from the record.— Ward v. Cameron, 37 Ala. 691; McLemore v. Nuckolls, ib. 662; Wynne v. Whisenant, ib. 46; Cawley v. State, ib. 152.
[3.] The ward asked the court below to give a judgment against the guardian for four hundred dollars, with compound interest, upon the ground that the latter had not filed an account, and that sum appeared from the record to have been received by the guardian. This the court refused to do, and exception was taken. If the guardian did fail to file his account and vouchers, when thereto required in the prescribed manner, it was competent for the court, under section 1817 of the Code, to have stated an account against Mm, charging him with such amounts as had come into his hands; and it would have been the duty of the court, after so stating the account, to have had other proceedings in pursuance of the following sections, before rendering a judgment. But the law did not authorize the court to proceed at once to render a judgment, and the court committed no error in refusing to do so. It is needless to inquire whether an affirmance upon this point might not be attained upon other grounds.
All the assignments of error are met by what we have said above, and the decree of the court below must be affirmed.